 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,
                                                        CASE NO. 1:21-CR-00117-NONE-SKO
11                          Plaintiff,
12                                                      MOTION AND ORDER TO UNSEAL
              v.                                        INDICTMENT
13
     DEAN SILVA,
14                          Defendant.
15

16          The Indictment in this case, having been sealed by Order of the Court on April 29, 2021, and it

17 appears that it no longer need remain secret,

18          The United States of America, by and through Phillip A. Talbert, Acting United States Attorney,

19 and Stephanie M. Stokman, Assistant United States Attorney, hereby moves that the Indictment in this

20 case be unsealed and made public record.

21
     Dated: May 10, 2021                                    PHILLIP A. TALBERT
22                                                          Acting United States Attorney
23

24                                                   By: /s/ Stephanie M. Stokman
                                                         STEPHANIE M. STOKMAN
25                                                       Assistant United States Attorney
26
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL               1
30
 1                        IN THE UNITED STATES DISTRICT COURT FOR THE

 2                                EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,
 4                                                   CASE NO. 1:21-CR-00117-NONE-SKO
                                Plaintiff,
 5
                          v.                         ORDER TO UNSEAL INDICTMENT
 6
     DEAN SILVA,
 7
                                Defendant.
 8

 9

10         Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Indictment
11 filed on April 29, 2021 be unsealed and become public record.

12
     IT IS SO ORDERED.
13

14      Dated:    May 10, 2021                            /s/
15                                                 UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION AND PROPOSED ORDER TO UNSEAL            2
30
